Case 1:20-cv-23288-KMW Document 1-4 Enteredon FLS

 

ENG HUA COMPANY (PTE) LIMITED

Co, Rag. No. 106000708) Bunker Supp

Mer's Licance no. 91044

1 Coleman Street 106-05
The Adelphi Singapore 179803
Tel: 6348 1101 Fax: 6440 7732

BON No, 190400

BUNKER DELIVERY NOTE

 

 

 

 

 

 

Bunker Metering Ticket No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Port ecianaies Sinaarore _ Date sf
Delivery Location — __ Arse Vessel’s Name Cente SEAL
Bunker Tanker’s Name FeIenPMiP Vessel’s IMO No. Gt0254
SB No. : —SSIN Gross Tonnage BS2.
Alongside Vessel i 18655 14 N20 Owner / Operator , MASTER k OnE
Date / Time),
Commenced Pumping — : I8 04 4 Vid ETD : 8
Date / Time)
Completed Pumping : 808; f 1620 Next Port : _ Sound Are
(Date / Time)
PRODUCT SUPPLIED
Flash Point °C
Product Name M0380 CST (I80 2718) 45-0
Viscosity @ 40°C or 50°C mm2/s
(ISO 3104) 344 ‘ & Sulphur Content % m/m 2. Al
(ISO 3675 or ISO 12185) 0-4408
Water Content % V/V Metric Tons Delivered 54g Gf,
(ISO 3733) 0-AO
SUPPLIER’S DECLARATION MASTER’S / CHIEF ENGINEER’S ACKNOWLEDGEMENT

 

 

 

We declare that the bunker fuel supplied conforms with Aaailation
18.3 of this Annex and that the sulphur content of the fuel oil supplied
does not exceed:
Please mark (x) in the applicable box(es) below.

the limit value given by Regulation 14.1 of this Annex;

the limit value given by Regulation 14.1 of this Annex; or

DO the purchaser's specified limit value of (%m/m), as completed
by the fuel oil supplier’s representative and on the basis of the
purchaser's notification that the fuel oil is intended to be used:

1. in combination with an equivalent means of compliance in
accordance with Regulation 4 of this Annex; or

2. is subjuct to a relevant exemption for a ship to conduct trials for
sulphur oxides emission reduction and control technology research in
accordance with Regulation 3.2 of this Annex.

For A heove
“me” and Stamp

Signature of Cargo Officer

WONG TAT SENG

 

 

 

We acknowledge receipt of the above product and confirm its
intended use and that the following samples were jointly taken by the
continuous drip sampler at the vessel’s manifold, sealed and
numbered:

 

 

 

 

 

 

Seal No. Counter Seal No. (if any)

Vessel: 120831 15369 6 33249004

120822 15% 24090

wee ie @) (Bi)
Bunker Tanker: re ao 53548 224 208k
Suvevor i 153544 / 153600 (2)
Other: ane 224904

aT specify) (To specity)

 

 

Was a copy of SDS received?

 

Cae
CUSTOMER FEEDBACK

The following rating is satisfaction level of the bunkering
operation (Please Circle);

1 2 3 4 5

 

 

Very Unsatisfied oa Very Satisfied
Acknowledged by 2 18 Jos 9
1435 Hee

 

Signalure's of Master / Chief Engineer / Date and Time

 

 

 

REMARKS

 

 

 

Was a Note of Protest issued?

8

 

‘\
hey Stamp }}

 

 

 

 

*The COQ (Certificate of Quality) Density stated above is for fuel specification onlynaid net (gr Vangtar aS determination.

 

 

 

TTT Pel, eereepage om
|

Case 1:20-cv-23288-KMW Dd@UINKELR-MEErtagaqven ALGAE Packet 08/06/2020 Page 2 of 2
we He HOR TG T NAL ve oe oe ee

Vessel ID:
FRIENDSHIP
SB @581H
System ID:
K60004 24430

BIN. :
533 / HO

Printout Time:

2013/MAY/18 16:30:56

Start Time:

2O19/MAY/18 14:13:44

End Time:

2019/MAY/18 16:30:44

Totalizer Loading
at Operation Start:

331216.556 t (in ain

Totalizer Loading
at Operation End:

331216561 t (in ain)

Totalizer Delivery
at Operation Start:

341649 .003 t lin ain)

 

Totalizer Deliver

 

 

   

 

BON#

ALL times GMT+08:00 Kual
a Lumpur, Singapore
